Citation Nr: 0715573	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran's hepatitis C is not etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he contracted hepatitis C as a 
result of in-service surgery to remove a cyst.  He indicates 
that he received a local anesthetic via needle.  The veteran 
describes the operation as fairly deep and probing with a lot 
of blood, but denies receiving a blood transfusion.  He 
asserts that the cavity of the cyst had to be packed with 
gauze, which needed frequent changing until the incision 
healed, and contends that the constant re-packing meant more 
chance for exposure due to contact with contaminated surgical 
instruments.  The veteran denies using intravenous (IV) 
drugs, intranasal cocaine, engaging in high-risk sexual 
activity, having hemodialysis, having any tattoos or body 
piercings, sharing toothbrushes or razor blades, having 
acupuncture with non-sterile needles, or ever working in the 
healthcare field.  He indicates that he underwent a blood 
transfusion in 2001 after he was diagnosed with hepatitis C.  
See July 2000 VA Form 21-526; May 2002 VA Form 9; June 2002 
VA Form 21-4138; April 2003 transcript; April 2004 
questionnaire on hepatitis C risk factors.  The veteran has 
also provided information on pilonidal cysts and an article 
on hepatitis C in support of his claim.  See Newsweek 
article; article from www.emedicine.com.  

While the veteran's service medical records are devoid of 
reference to complaints of, or treatment for, hepatitis C, 
they do corroborate the fact that he underwent a surgical 
procedure to remove a cyst.  An April 1968 health record 
indicates that he was sent to general surgery to have a 
pilonidal cyst drained.  He was subsequently admitted on May 
9, 1968; he underwent surgery to incise and drain the cyst 
and had an oxyvel pack placed in the incision.  The veteran 
was discharged on May 12, 1968.  He returned to the surgical 
clinic on May 14, 1968 to have the pack removed and re-
dressed; by June 11, 1968, the incision had healed 
completely.  See health record dated between April 15 and 
June 11, 1968; clinical records folder.  

Post-service evidence indicates that the veteran was 
diagnosed with hepatitis C in June 2000 following an abnormal 
liver profile.  See records from Dr. W.C. Bray.  He continued 
to receive treatment from Dr. Bray following this diagnosis.  
A July 2000 record from Dr. D.D. Graham reports that the 
veteran was recently diagnosed with hepatitis C, unknown 
etiology.  The evidence also indicates that the veteran 
underwent left heart catheterization, percutaneous 
transluminal coronary angioplasty, and directional coronary 
atherectomy in March 1995, and left heart catheterization 
with single plane left ventriculography and coronary 
cineangiography and two vessel stenting November 1999.  See 
records from Dr. Bokesch and Forsyth Medical Center.  

Dr. Bray has submitted several statements in support of the 
veteran's claim.  In July 2000, he opined that the veteran's 
hepatitis C was as likely as not related to his military 
service.  In a March 2002 letter, the RO requested Dr. Bray 
to furnish the evidence used to support this opinion and to 
provide a rationale for the opinion.  Dr. Bray provided an 
immediate response, indicating that he could not give an 
opinion, rationale, or scientific basis regarding whether or 
not the veteran's hepatitis C is related to service.  He 
reported that routine ways of contracting hepatitis C include 
IV drug use, blood transfusions, and tattoos or body 
piercings, and indicated that the veteran did not have a 
history of IV drug use.  See March 2002 letter.  In an April 
2003 letter, Dr. Bray reported that the veteran has hepatitis 
C, which is a disease of lengthy duration.  Dr. Bray further 
reported that it is impossible to tell the exact origin or 
timing of the infection and that it could have easily been 
inactive for several years, up to and including 20 to 30 
years.  In a January 2005 letter addressed to the veteran, 
Dr. Bray indicated that the veteran's hepatitis C had 
resulted in cirrhosis, which could have been a result of 
surgery that he had in the past.  

The veteran underwent a VA compensation and pension (C&P) 
liver, gall bladder and pancreas examination in April 2005, 
during which his claims folder was reviewed.  The veteran 
reported receiving treatment for cirrhosis and hepatic 
encephalopathy using Neomycin and Lactulose.  He indicated 
that he has some right upper quadrant discomfort, more severe 
at times and worse when he is trying to lie down, and 
reported that he gets very tired and gives out easily.  

The examiner indicated that the risk factors for liver 
disease, such as transfusion, IV drug use, and high risk 
sexual exposure are negative, and that he could not determine 
anything in military service that one could say could 
possibly cause the veteran's hepatitis C.  The examiner 
reported that the veteran had an incision of a pilonidal cyst 
during service, but this was not likely the cause of 
hepatitis C.  The veteran reported being exposed to returning 
veterans from Vietnam, but denied any intimate contact with 
any veteran or homosexual activity, so the examiner reported 
that this was not a high risk.  The veteran also reported 
serving as a cook and night baker, which was also not 
regarded as a risk for hepatitis C by the examiner.  He 
denied serving in the medics or being involved in giving 
injections.  The veteran did indicate receiving injections by 
air gun, which the examiner noted would be his only risk 
factor before concluding that it was a remote factor.  
The veteran was diagnosed with chronic hepatitis C.  The 
examiner reported that he had reviewed the veteran's records, 
noting the opinion provided by Dr. Bray that the veteran's 
hepatitis C could have been caused by in-service surgery.  
The examiner opined that there was insufficient evidence to 
say where the veteran obtained hepatitis C, that incision and 
drainage of a pilonidal cyst would be a very low risk as far 
as getting hepatitis C, and that on the basis of the 
examination and review of the records, he could not say where 
or when this veteran contracted the hepatitis C virus.  

The veteran submitted an October 2006 statement from Dr. M. 
Russo, which contains two different handwriting styles and 
two different typing styles.  Dr. Russo reported that the 
veteran is a patient of his at the UNC liver transplant 
center who has been diagnosed with hepatitis C.  He indicated 
that the veteran denied being exposed to the disease through 
any of the known causes but did have surgery during his term 
in service.  Dr. Russo reported that he conducted a review of 
the veteran's service medical records and opined that it is 
possible that the veteran contracted hepatitis C during this 
surgery since little was known about the disease at that 
time.  Although the veteran did not receive a blood 
transfusion during the surgery, Dr. Russo reported it is 
possible that instruments used during the surgery were not 
sterilized properly, such that the veteran could have 
contracted the disease at this time.  Dr. Russo further 
opined that it is at least likely as not that the veteran 
contracted hepatitis C during his time in service.  The 
veteran's treatment records from Dr. Russo have been 
associated with the claims folder.  

The evidence of record does not support the veteran's claim 
for entitlement to service connection for hepatitis C.  The 
July 2000 opinion provided by Dr. Bray cannot be afforded any 
probative value because he did not indicate whether he had 
reviewed the veteran's claims folder and he did not provide a 
rationale for his opinion that the veteran's hepatitis C is 
as likely as not related to his military service.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Dr. Bray's subsequent letters in 
March 2002 and April 2003 do not definitively establish that 
the veteran's hepatitis C is related to service, as he first 
indicated that he could not opine as to whether or not the 
veteran's hepatitis C was related to service, and 
subsequently reported that it is impossible to tell the exact 
origin or timing of the infection, though it could have been 
inactive for several years.  

Both the January 2005 letter from Dr. Bray and the October 
2006 statement from Dr. Russo do not support the veteran's 
claim, as neither is conclusive in nature.  See 38 C.F.R. 
§ 3.102 (2006); see also Morris v. West, 13 Vet. App. 94, 97 
(1999).  Dr. Bray reports that the veteran's hepatitis C 
could have been a result of surgery that he had in the past.  
Dr. Russo reports that it is possible the veteran contracted 
hepatitis during the in-service surgery and that it was 
possible that improperly sterilized instruments had been used 
during the surgery.  See January 2005 and October 2006 
letters (emphasis added).  The Board acknowledges that Dr. 
Russo indicates he conducted a review of the veteran's 
service medical records, and further acknowledges that he 
reported it was at least as likely as not that the veteran 
contracted hepatitis C during service.  This opinion, 
however, was premised by an inconclusive statement regarding 
the possibility that the veteran contracted the disease in 
service rather than an emphatic opinion and, therefore, 
cannot be afforded any probative value as it remains 
inconclusive in nature.  Moreover, neither physician 
mentioned the other surgery the veteran had after service.

Based on the evidence of record, in particular the absence of 
a probative, conclusive opinion regarding the etiology of the 
veteran's hepatitis C from either the veteran's treating 
physician (Dr. Bray) or the physician he sees at a liver 
transplant center (Dr. Russo), the VA examiner's statement 
that the incision of a pilonidal cyst during service was not 
likely the cause of hepatitis C, and the VA examiner's 
inability to say where or when this veteran contracted the 
hepatitis C virus, service connection for hepatitis C must be 
denied.  Although the veteran currently suffers from this 
disease to service, to include the in-service surgery to 
remove a cyst, service connection is not warranted.  In light 
of the foregoing, the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a May 2001 rating 
decision that denied service connection for hepatitis C.  It 
is acknowledged that the veteran was not provided with 
section 5103(a) notice until after the rating decision that 
is the subject of this appeal.  The claim, however, was filed 
before the current section 5103(a) notice requirement became 
effective in November 2000, and was remanded in October 2003 
in order to effect compliance with the duties to notify and 
assist.  

Pursuant to the remand, the veteran was informed of what 
evidence was necessary to support his claim for entitlement 
to service connection for hepatitis C; that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  See April 2004 letter.  An April 2002 
statement of the case (SOC) had previously informed him of 
the need to provide any evidence in his possession pertinent 
to the claim.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  The veteran was also 
provided notice as to the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been obtained and he was afforded an appropriate VA 
examination in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


